Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-2, 4, 6-9, 11, 13-14, 16-18, 20, 22, 24, 26, 29-30, 32, and 34-46 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2004/0248890 to Gonzalez, III et al. (herein Gonzalez) as cited on the IDS and United States Patent Application Publication to DeFrees et al. (herein DeFrees) as cited on the IDS.
Gonzalez teaches a method (Scheme E) for synthesis of an anthranilic acid comprising step a) reaction of an analine compound (i), wherein x is 0 (see [0036]), with Boc anhydride to yield 2-AA conjugated to a tert-butyloxycarbonyl  (“Boc”) group (ii) and steps b & c) subsequent metalation of (ii) with butyl lithium at low temperature and reaction with CO2 to yield N-protected anthranilic acid followed by Boc removal with TFA (trifluoroacetic acid) to yield anthranilic acid or 2-AA (see [0372] and [0437]) which reads on “obtaining 2-AA conjugated to a tert-butyloxycarbonyl (“Boc”) group (“2-AA-Boc”) and “removing said Boc group by incubating said 2-AA-Boc with an acid for a time and at a temperature sufficient to remove said Boc group from said 2-AA-Boc, thereby obtaining 2-AA” as recited in the instant claim 1. 
DeFrees teaches a method for labeling a glycan with 2-aminobenzoic acid, synonym for anthranilic acid (2-AA), comprising adding a solution comprising 2-AA to a sample comprising glycans, heating the resultant samples to 65 degrees C for 3 hours, and then cooling the fluorescently labeled glycans to room temperature and then diluted (see [0313]) which reads on “a method for labeling a glycan with anthranilic acid (“2-AA”)” and  “incubating a solution containing said 2-AA and said glycan 
While Gonzalez and DeFrees teach all the limitations of independent claim 1, one of ordinary skill in the art would not be motivated to combine the two references. Furthermore, both Gonzalez and DeFrees fail to teach nor fairly suggest “A kit for labeling glycans with anthranilic acid ("2-AA") by reductive amination, said kit comprising (a) a container containing 2-AA conjugated to a tert- butyloxycarbonyl ("Boc") group ("2-AA-Boc"), and (b) a container containing an acid suitable for removing said Boc group from said 2-AA-Boc in a concentration sufficient to remove said Boc group from said 2-AA-Boc” as recited in independent claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797